Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 16 are objected to because “hyperparameters” should either read “hyperparameters” or “hyper-parameters” for each instance of the term. The objection is to the use of a hyphen in one instance but not in the other instance – for continuity one presentation should be selected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9, 12-16, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 12, “the area under the curve” lacks sufficient antecedent basis.
Regarding claims 4 and 13, “the inverse” lacks sufficient antecedent basis.
Regarding claims 5 and 14, “chiller data” renders the claim indefinite because it is unclear if the recited chiller data claims antecedence to the previously recited chiller data.
Regarding claims 6 and 15, “the greatest value…” and “the inverse…” lacks sufficient antecedent basis in the claims.
Regarding claims 7 and 16, “the most accurate prediction” lacks sufficient antecedent basis in the claims.
Regarding claims 9 and 18, “the fault prediction” and “the plurality of epochs” lack sufficient antecedent basis in the claims.
Allowable Subject Matter
Claims 1, 2, 8, 10, 11, 17, and 19-20 are allowed.
Claims 3-7, 9, 12-16, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art (see prior art made of record below) widely recognizes the utility of algorithms for predictive modeling, anomaly detection, and failure prediction. There is consensus in general in the machine learning art that particular data sets may benefit from one type of model over another and that model selection is an important facet of any machine learning task.
The prior art is deficient, however, in determining that fault data is present and subsequently generating performance evaluation values for a plurality of models depending on whether fault data is present or not. This feature is incorporated in all independent claims.
Predictive modeling, model selection, and general failure diagnostics generally recognize the utility of determining of data contains a fault. The particular deficiency of the prior art is utilizing this determination to determine which evaluation technique and performance value are to be generated on a subset of available predictive models. Faults in data are commonly utilized for training models to properly classify malfunctions, anomalies, and/or incipient failures in systems. However, such classification and feature selection algorithms stop short of the claimed step of using a particular evaluation technique and performance evaluation value on data sets where faults are recognized. In general, the prior art recognizes that determining whether a machinery fault is present in data is useful for training classifiers, wherein the classifiers can then be utilized for picking out anomalous events and further processing can be carried out to provide a warning signal or other alert. There is no nexus in the prior art which bridges the gap between utilizing the various algorithms which might classify data and selecting an appropriate evaluation technique and value for a set of possible models based on how the data as been binned by a classifier, specifically binned as containing a fault indicator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160224903 A1
US 20170292513 A1
US 20190108417 A1
US 10001760 B1
US 10565513 B2
US 20190178514 A1
US 20090157584 A1
US 20170061329 A1
US 20200026590 A1
US 20190122078 A1
US 20110178977 A1
US 20120022700 A1
US 20170104346 A1
US 9778639 B2
US 10372567 B2
US 8843427 B1
US 20190004484 A1
US 20170249554 A1
US 20080077544 A1
US 20160371585 A1
US 20200049363 A1
US 20110184766 A1
US 20180089389 A1
US 20140188777 A1
US 20170351234 A1
US 20150227838 A1
US 20090182696 A1
US 20120245968 A1
US 20170286962 A1
US 20180180314 A1
US 20060136462 A1
US 20090228409 A1
US 20110293187 A1
US 20190391573 A1
US 20040059697 A1
US 20190311332 A1
US 20090132443 A1
US 20190072942 A1
US 20110082712 A1
US 20110061015 A1
US 20200250109 A1
US 20160209852 A1
US 20050216426 A1
US 20180203961 A1
US 20190236598 A1
US 20100324741 A1
US 20160223214 A1
US 20150120254 A1
US 20160373306 A1
US 20180225391 A1
US 20170366414 A1
US 20100023307 A1
US 20190041811 A1
US 20100174514 A1
US 20140163936 A1
US 20180046149 A1
US 20170102433 A1
US 20170083822 A1
US 20120065758 A1
US 20160305678 A1
US 20060042277 A1
US 20120177260 A1
US 20190188584 A1
US 20190163549 A1
US 20200067969 A1
US 20090204267 A1
US 20150081578 A1
US 20190048740 A1
US 20060173559 A1
US 7552035 B2
US 9530169 B2
US 10120375 B2
US 5692107 A
US 10438303 B2
US 8311967 B1
US 9740545 B2
US 10437858 B2
US 8762299 B1
US 7827813 B2
US 11119458 B2
US 8370279 B1
US 10068176 B2
US 20150316907 A1
US 20170103483 A1
Butler, K. L. (1996). An Expert System Based Framework for an Incipient Failure Detection and Predictive Maintenance System. IEEE.
Ke, Y. (2014). MODEL-BASED PREDICTIVE MAINTENANCE OF CHILLERS. Proceedings of the 7th Asian Conference on Refrigeration and Air Conditioning, Jeju, Korea.
Meel, A., Venkat, A. N., & Gudi, R. D. (2003). Disturbance Classification and Rejection Using Pattern Recognition Methods. Industrial & Engineering Chemistry Research, 42(14), 3321–3333. https://doi.org/10.1021/ie0206857
Susto, G. A., Schirru, A., Pampuri, S., McLoone, S., & Beghi, A. (2015). Machine Learning for Predictive Maintenance: A Multiple Classifier Approach. IEEE Transactions on Industrial Informatics, 11(3), 812–820. https://doi.org/10.1109/tii.2014.2349359
Zhao, Y., Xiao, F., Wen, J., Lu, Y., & Wang, S. (2014). A robust pattern recognition-based fault detection and diagnosis (FDD) method for chillers. HVAC&R Research, 20(7), 798–809. https://doi.org/10.1080/10789669.2014.938006

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763